                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

JENNIFER MUNTER a/k/a JENNY
MUNTER,                                               CV-17-21-BU-BMM

Plaintiff,

-vs-                                                ORDER OF DISMISSAL
                                                      WITH PREJUDICE
MEAGAN SCHMIDT,

Defendant.



       Pursuant to the parties’ Stipulation for Dismissal with Prejudice,

       IT IS HEREBY ORDERED that this action is DISMISSED WITH

PREJUDICE, the parties to bear their own costs and attorney’s fees.

       Dated this 31st day of January, 2019.
